Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 2-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 2-4, 6, 10, fig. 3-5 of Jacobson (US 9,030,054) teaches a switching element control circuit for controlling an ON/OFF operation of a switching element [eg. 12,14] which includes a first electrode [eg. source], a second electrode [drain], and a third electrode [gate], the switching element control circuit comprising: a third electrode voltage control part [Gate driver output stage of fig. 3] which controls a third electrode voltage for controlling the ON/OFF operation of the switching element; a temperature detection part [48] which detects an operation temperature of the switching element; a first electrode current detection part [that related to 64] which detects a first electrode current flowing through the switching element; a memory part [Logic and Nonvolatile Memory portion of 16] which stores information (initial data at step 702 of fig. 5) including an initial threshold voltage of the switching element (initial values of V1REF and V2REF before they are adjusted in step 708) and information relating to an operation temperature/first electrode current characteristic of a threshold voltage of the switching element (in step 708, operating temperature and switching current are used to adjust V1REF and V2REF); and a threshold voltage calculation part [eg. processing portion of 21] which calculates a threshold voltage at a time of operating the switching element based on information including the initial threshold voltage, the operation temperature of the switching element detected by the temperature detection part and the first electrode current detected by the first electrode current detection part, and the information relating to the operation temperature/first electrode current characteristic of the threshold voltage of the switching element, wherein the third electrode voltage control part controls the third electrode voltage based on the threshold voltage at the time of operating the switching element calculated by the threshold voltage calculation part at the time of bringing the switching element into an ON state. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, wherein the memory part further stores an initial first electrode current which flows through the switching element when the initial threshold voltage of the switching element is detected, and 4Docket No.: 4592-122PATENT further stores, as the information relating to the operation temperature/first electrode current characteristic of the threshold voltage of the switching element, characteristic formulae Vth=Vtho+P(Id-Ido) of the first electrode current characteristics of the threshold voltages of the switching element prepared for respective predetermined operation temperatures and corresponding to the respective operation temperatures assuming that a first electrode current coefficient of the threshold voltage is (3, the threshold voltage at the time of operating the switching element is Vth, the initial threshold voltage is Vtho, the first electrode current detected by the first electrode current detection part is Id, and the initial first electrode current is Ido and the threshold voltage calculation part, based on the operation temperature of the switching element detected by the temperature detection part, selects the characteristic formula Vth=Vtho+P(Id-Ido) of the first electrode current characteristic of the threshold voltage of the switching element corresponding to the detected operation temperature, and calculates a threshold voltage at the time of operating the switching element based on the characteristic formula, the initial threshold voltage, the initial drain current, and the first electrode current detected by the first electrode current detection part.
Regarding claims 5, 7-9, and 11-17, these claims are allowed since they depend on claims above.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896